Detailed Correspondence
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “light module” and “memory unit” in claim 1; “communication module” in claims 11 and 14; “testing module”, “content display module”, and “tracking module” in claim 14“.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 11 is objected to because of the following informalities: “Poles” (line 2) should be –poles--. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, 12, 13, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claims 5, 6, 13, and 15, “…or a combination thereof.” is indefinite. It is not readily clear what is inclusive and/or exclusive.

Claim 15 is further rejected because “…the testing module..” lacks antecedent basis.

In claim 12, “…solar panel” has not previously been identified in claim 11 (or claim12); hence, lacking antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 7, 8, 11, 12, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent No. 9815197 B1 to Pickover et al (“Pickover”).

Regarding claim 1, Pickover teaches a system for monitoring and maintaining luminaires using an unmanned aerial vehicle (101), the system comprising: one or more luminaires (120), each comprising: a first plurality of sensors (location sensors; col. 8, lines 6 – 17 at least), configured to generate a plurality of first values indicative of a first one or more parameters of the one or more luminaires (whether the bulb for example is defective or not); and a light module (105), configured to receive (when queried via item 110) the plurality of first values and determine the first one or more parameters of the one or more luminaires based on the respective plurality of first values received, thereby providing an information about the working condition of the one or more luminaire (as illustrated in fig. 5); a computing device (110 or 900) in communication with the respective light module of each of the one or more luminaires and one or more Unmanned Aerial Vehicles (UAVs) (see fig. 5), the computing device comprising: a memory unit (904) configured to store machine-readable instructions; and a processor (901) operably connected (via bus 902) with the memory unit (see fig. 9), the processor obtaining the machine-readable instructions (note col. 17, line 4 – col. 18, line 44) from the memory unit (fig. 9), and being configured by the machine- readable instructions to: receive the information about the working condition of the one or more luminaires, the working condition being normal or faulty (col. 2, lines 62 - 67; col. 11, lines 10 – 25 at least) and generate (communicate) a command for a UAV of the one or more UAVs (see figs 1 – 5) to: diagnose and identify one or more issues with the one or more luminaires causing the faulty condition; 18rectify the identified one or more issues with the one or more luminaires (each bulb 105 is replaced [rectified] when abnormalities (condition or functioning) are detected; note blocks 804/805 in fig. 8; note col. 11, lines 10 – 25 at least). 

Regarding claim 2, Pickover’s teaching, wherein the processor is configured to send a location of the faulty luminaire of the one or more luminaires and the UAV is configured to reach the location of the faulty luminaire for diagnosis (abstract; summary; col. 6, lines 22 – 50 at least).

Regarding claim 4, Pickover’s teaching, wherein the one or more luminaires are lights, selected from a group comprising streetlights, highway lights, stadium lights and rail track lights (col. 5, lines 32 – 39; col. 6, lines 4 – 9; col. 9, lines 33 – 52; col. 10, lines 4 -16 at least).

Regarding claim 7, Pickover’s teaching, wherein the computing device is selected from a group comprising a portable computing device, a desktop computer and a server stack (fig. 9; col. 16, lines 40 – 50 at least).

Regarding claim 8, Pickover’s teaching, further comprising a respective remote controller for each of one or more UAVs, the remote controller being configured to control an operation of the respective UAV using wireless communication network (see figs. 1 – 5 at least; col. 17, line 50 – col. 18, line 10).

Regarding claim 11, Pickover teaches a Unmanned Aerial Vehicle (UAV 101) for servicing one or more luminaires (120) mounted on respective one or more poles (see fig. 1 at least) having a chassis, one or more motors, propellers attached to the chassis, an electronic speed controller, a flight controller, a communication module, a battery and a battery charger (all standard items on UAVs), the UAV comprising: a second plurality of sensors, configured to sense a second plurality of values indicative of a second one or more parameters of a luminaire of the one or more luminaires (drone 101 communicates [via 110] with the luminaire via antenna [sensor] interface; col. 7, line 60 – col. 8, line 5 at least; see figs. 1 - 5); one or more robotic arms having respective claws (item 109 is a coupling/decoupling mechanism); a processing module configured to: 20receive the second plurality of values from the second plurality of sensors and process the second plurality of values to determine the one or more parameters; determine a working condition of the luminaire based on the one or more parameters, the working condition being a normal condition or a faulty condition, identifying one or more issues in a faulty luminaire, and rectify the identified one or more issues in the faulty luminaires (each bulb 105 is replaced [rectified] when abnormalities (condition or functioning) are detected; note blocks 804/805 in fig. 8; note col. 11, lines 10 – 25 at least) using the one or more robotic arms (109) to perform a required function (col. 6, lines 46 – 61).
Regarding claim 12, Pickover’s teaching, wherein the second plurality of sensors and one or more robotic arms (109) configured to repair and/or replace the one or more luminaires, light module, electronic circuits/parts (as illustrated in figs. 1 – 4).

Regarding claim 15, Pickover’s teaching supports a testing module (col. 14, lines 36 – 47).

Allowable Subject Matter
Claims 3, 5, 6, 9, 10, 13, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form (provided §112 rejection, where applicable, is overcome) including all of the limitations of the base claim and any intervening claims.

In the context of using UAV for monitoring and maintaining luminaries, the prior art of record fail to include selecting the luminaries from a specific group a group comprising luminaire malfunction/replacement, undervoltage condition, overvoltage condition, leakage of current, high/low energy consumption, scheduled maintenance and circuit malfunction; wherein the one or more luminaires is further selected from a group comprising an arc lamp, an incandescent light, a fluorescent lamp, a mercury vapor, high pressure sodium, metal halide, induction lamps and Light Emitting Diodes (LEDs), flood lights. Also, deficient from the prior art are that the sensors being selected from a group comprising a temperature sensor, a proximity sensor, a dust sensor, an ambient light sensor, a 19photodiode sensor, a voltage sensor, a current sensor; furthermore, sensors are selected from a group comprising 3 axis accelerometer 3 axis accelerometer, 3-axis gyroscope, magnetometer, barometer, GPS sensor, distance sensor, infrared sensor, permanent magnets, magnetic field sensor, thermal imaging camera. Furthermore, connecting the luminaries with solar panel and configuring the UAV to clean the panel as required or predetermined schedule; a light module configured to turn power off for a predetermined time upon receiving commands from the UAV.

The art of record fail to further teach, in the above context, the UAV including an image capturing device configured to capture visuals around the one or more luminaires; a testing module configured to test electrical connections of the one or more luminaires 21a communication module configured to act as a honey pot, comprising one or more transmitter to provide open Wi-Fi network for user; a content display module configured to display the feature parameter includes the weight, discharge rate, voltage of the UAV; a tracking module configured to track the particular position of the one or more luminaires to identify and rectify the problem; one or more attachment pads configured to provide easy attachment and detachment of the one or more luminaires.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. As per attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONEL BEAULIEU whose telephone number is (571)272-6955. The examiner can normally be reached M-R 0430-1430.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONEL BEAULIEU/Primary Examiner, Art Unit 3663